THEAYZ~-ORNEYGENEEZAL
                           OF-WAS




Honorable Homer A. Davis        Opinion No. WW-1092
County Attorney
Dallam County                   Re:   Whether Dallam County has
Dalhart, Texas                        venue to prosecute for
                                      forgery a person who forged
                                      a check in El Paso, Texas,
                                      which was placed in an El
                                      Paso bank for collection
                                      through a Dalhart bank which
Dear Mr. Davis:                       honored the check.
     You have requested an opinion from this Department constru-
ing the venue statute, Article 187 of the Code of Criminal Pro-,
cedure, and stated the facts as follows:
         "Our facts are simply this, that the person
     forged a check in El Paso, Texas, which was
     placed in an El Paso bank for collection through
     a Dalhart bank. The Dalhart bank failed to
     notice the forgery and honored the check and has
     thus suffered damages.",
     The question raised by you has not been passed upon by the
courts since Art. 187 was amended in 1921.
     We have, however, found a case construing the venue statute
as it existed in 1895. The statute at that time provided as
follows:
         "The offense of forgery may be prosecuted in
     any county where the written instrument was forged
     or where the same was used or passed, or attempted
     to be used or passed."
     The case referred to is that of Thulemeyer v. State, 31 S.W.
659 (Tex.Crim. 1$95), and involved the forgery of a State warrant
drawn on the State Treasury of Texas. The name of the payee in
the warrant was forged in San Antonio, Bexar County, the warrant
cashed in a San Antonio bank, which bank proceeded to send it for
collection to an Austin bank.
Honorable Homer A. Davis, Page 2   (WW-1092)
     Tbe court quoted at length from an Al~abamacase and cited
other cases resulting in the opinion that:
         II
          . . e the transaction constituting the forgery
     including the absolute transfer of the forged instru-
     ment, was consummated in Bexar county, and the defen-
     dant had no further control of the state treasury
     warrant, nor any interest therein, He, no doubt,
     anticipated that the bank would ultimately collect
     the money from the treasury at Austin, but to him
     that was ,amatter of indifference. He had his money,
     and it was immaterial, so far as he was concerned,
     whether the ultimate payment of the warrant was ever
     procured; and, in our opinion, our statute on the
     subject of venue in forgery cases has a reference to
     some act done by the alleged forger in the county in
     which,he is sought to be prosecuted. And whether he
     does -this act by himself, or through some agent or
     procurement, is immaterial in either case. He will
     be equally responsible. But where he has parted with
     the alleged forged instrument, and has no further
     property in the ssme,or control over, same, he cannot
     be prosecuted therefor in some other county, in which
     some other party that may have owned said instrument
     has subsequently passed it. Because the district court
     of Travis county has no jurisdiction of said offense,
     the judgment is reversed and cause remanded."
     The venue statute relative to forgery was amended on three
occasions and presently the existing law is Article 187, V.C.C.P.
which reads as follows:
         "Forgery may be prosecuted in any county where the
     written instrument was forged, or where the same was
     used or passed, or attempted to be used or pass,ed,or
     deposited or placed with another person, firm, associa-
     tion or corporation either for collection or credit
     for the account of any person, firm, association or
     corporation. All forging and uttering, using or pass-
     ing of forged instruments in writing which concern or
     affect the title to land,in this State may be prosecuted
     in Travis County, or in the county in which such land,
     or any part thereof, is situated,"
     This statute, as amended, adds after the words "to be used
or passed" of the old law, the following: "or deposited or placed
Honorable Homer A. Davis, Page 3      (WW-1092)
with another person, firm, association or carporation either for
collection or credit for the account of any person, firm, associa-
tion or corporation. . .I'
     We find nothing in the amendment that would change the ruling
in the Thulemeyer case.
     We have made a search of annotated cases and the text books
and do not find a recent case in point. We believe the statute
is clear and unambiguous and that the decision in-the Thulemeyer
case, supra, properly states the rule. Therefore, it is our
opinion that under the stated facts, exclusive venue would lie in
El Paso County, Texas.
                               SUMMARY
            Where an act of for ery was completed under the
        provisions of Article 157, V.C.C.P., in El Paso County,
        venue to try the accused linesin El Paso County.

                                         Very truly yours,
                                         WILL WILSON
                                         Attorney General of Texas



                                         By Z!Z&4er'6
                                            Assistant Attorney General
HT/ca
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Ralph Rash
Pat Bailey
Milton Richardson
Watson C. Arnold
REVIEWED FOR THE ATTORNEY GENERAL
BY: Morgan Nesbitt